Citation Nr: 0909583	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  96-06 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to a disability rating greater than 30 percent 
for residuals of a shell fragment wound of the right thigh, 
Muscle Group XIII, formerly Muscle Group XV, for the period 
of time prior to October 29, 1998.

2.  Entitlement to a disability rating greater than 40 
percent for residuals of a shell fragment wound of the right 
thigh, Muscle Groups XIII and XV, for the period of time 
beginning October 29, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran-appellant had recognized guerilla service from 
April 1944 to December 1945 and regular Philippine army 
service from December 1945 to June 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which in pertinent part, denied 
entitlement to a disability evaluation in excess of 20 
percent for the residuals of a shell fragment wound of the 
right thigh, Muscle Group XV.  It is unclear when the 
Veteran's disability rating for residuals of a shell fragment 
wound of the right thigh was increased but in an August 2000 
rating decision the Veteran's right thigh disability was 
recharacterized as a residual of a shell fragment wound of 
the right thigh with injury to Muscle Group XIII, and the 
disability evaluation was continued as 30 percent disabling, 
effective from January 6, 1995, the date of the Veteran's 
claim.  In February 2004, the disability evaluation of the 
right thigh shell fragment wound injury to Muscle Group XIII 
was increased from a 30 percent rating to a 40 percent 
rating, effective from October 29, 1998, the date of a VA 
examination.

In July 2004 the Board, in pertinent part, denied the 
Veteran's claims for entitlement to a disability evaluation 
in excess of 40 percent for the residuals of a shell fragment 
wound of the right thigh, Muscle Group XIII, formerly Muscle 
Group XV.  The Veteran appealed the Board's July 2004 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a June 2007 decision, the Court vacated 
the July 2004 Board decision as to the denial of a disability 
evaluation in excess of 40 percent for the residuals of a 
shell fragment wound of the right thigh, Muscle Group XIII, 
and remanded the matter to the Board for further development 
and re-adjudication.  

When this matter was last before the Board in May 2008, it 
was remanded to the for further development and 
readjudication.  Following the completion of the requested 
development, as detailed below, the RO granted service 
connection for residual, shrapnel wound, right thigh, with 
injury to Muscle Group XV, combining this disability with the 
Veteran's currently service-connected residual, shrapnel 
wound, right thigh, with injury to Muscle Group XIII, and 
issued a supplemental statement of the case in December 2008.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Staged ratings are appropriate in any increased-rating claim 
in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). Consequently, the issue under appeal has been 
recharacterized as noted above.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Prior to September 22, 1998, residuals of a shell fragment 
wound of the right thigh, Muscle Groups XIII and XV were 
manifested by pain in the right thigh and hip controlled by 
pain medication.  There was no significant loss of motion of 
the right knee or right hip.  These manifestations are 
representative of no more than moderately severe impairment 
of the right thigh.
  
2.  Beginning September 22, 1998, residuals of a shell 
fragment wound of the right thigh, Muscle Groups XIII and XV 
are manifested by severe limitation of motion, especially 
during periods of flare-up when no motion is possible; and 
severe pain over the right thigh area, posterior aspect, 
almost daily, lasting the entire day.  These manifestations 
are representative of severe impairment of the right thigh.


CONCLUSIONS OF LAW

1. Prior to September 22, 1998, the criteria for a disability 
rating greater than 30 percent for residuals of a shell 
fragment wound of the right thigh, Muscle Groups XIII and XV, 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.56, 4.73, Diagnostic 
Codes 5252, 5253, 5313 (2008).

2. Beginning September 22, 1998, the criteria for a 
disability rating of 40 percent, and no higher, for residuals 
of a shell fragment wound of the right thigh, Muscle Groups 
XIII and XV, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.56, 4.73, 
Diagnostic Codes 5252, 5253, 5313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased disability rating for his 
service-connected residuals of a shell fragment wound of the 
right thigh, involving Muscle Groups XIII and XV, currently 
evaluated under 38 C.F.R. § 4.73, Diagnostic Codes (DC) 5313 
(muscle injuries, Muscle Group XIII) and DC 5315 (muscle 
injuries, Muscle Group XV).  He essentially contends that the 
symptoms he experiences in his right hip and knee are more 
severe than is contemplated by the currently assigned 
ratings.  In particular, he has reported experiencing pain, 
and limitation of motion in his right leg that is constant, 
with flare-ups that essentially preclude any motion of the 
leg.

There are two periods of time at issue here: from January 6, 
1995, to October 29, 1998, when the Veteran's right thigh 
disorder was evaluated as 30 percent disabling; and from 
October 29, 1998, to the present, while the Veteran's right 
thigh disorder has been evaluated as 40 percent disabling.  
The Board will consider the proper evaluation to be assigned 
for the entire period on appeal.  

Factual Background

Service treatment records show that in April 1945, the 
Veteran sustained a severe lacerating wound of the right 
thigh, and a shell fragment wound to the abdomen, variously 
ascribed to mortar or machine gun fire.  He was hospitalized 
for approximately three months, during which time the wounds 
were debrided, and the fragments were removed.  It was 
treated with Sulfa and Vaseline gauze.  In June 1945, the 
Veteran underwent a skin graft.  On a chronological record of 
wounds or illnesses was a notation of "paralysis" of the 
right leg.  The Veteran's service separation examination in 
June 1946 notes a keloid scar on the right thigh due to the 
gunshot wound.  There were no findings of any neurological 
deficits or other musculoskeletal abnormalities, and the 
abdominal viscera were reported to be normal.

Upon initial VA examination in June 1950, the Veteran 
complained of pain and weakness in the right lower extremity.  
There were two scars on the medial aspect of the right thigh.  
Muscular atrophy was present.  Limitation of motion of the 
right knee was found.  The Veteran walked with a limp on the 
right side.  Hypoesthesia was noted on the medal posterior 
aspect of the right thigh from the middle portion down the 
entire leg.  X-rays of the right thigh revealed numerous 
metallic foreign bodies in the soft tissue.  The area of the 
wound was noted to be Muscle Group XV, though the examiner 
stated that there were no apparent muscle or nerve injuries.  
There was a scar in the lower right quarter of the abdomen, 
but no associated muscle or nerve injury.

Based upon the foregoing, in a June 1950 rating decision, 
service connection was granted by the RO for an injury to 
Muscle Group XV of the right thigh as a residual of a gunshot 
wound, and a 20 percent disability rating was assigned.  
Service connection was also granted by the RO for an 
abdominal scar as a residual of a gunshot wound, and a 
noncompensable disability rating assigned.

In an April 1958 rating decision, the Veteran's service-
connected shell fragment wound of the abdomen was 
recharacterized by the RO as a shell fragment wound 
penetrating the right pubic area and the disability rating 
was increased to 10 percent based upon findings of muscle 
atrophy in the pubic area in a February 1958 VA examination.

Throughout the next several decades the Veteran submitted 
several claims for an increased rating for his service-
connected gunshot wound residuals but the 20 percent and 10 
percent ratings assigned by the RO in April 1958 were 
continued by Board decisions dated in May 1973, February 
1979, October 1984, June 1989, and November 1993.  The 
Veteran submitted a Motion for Reconsideration of the 
November 1993 Board decision but this motion was denied in 
August 1994.  The Veteran also attempted to appeal the 
November 1993 Board decision to the Court but his appeal was 
dismissed in May 1995 due to non-payment of a filing fee.

The Veteran filed the current claim in January 1995 and the 
disability ratings assigned were continued by rating decision 
dated in June 1995.  In an August 2000 rating decision, the 
Veteran's right thigh disability was recharacterized as a 
residual of a shell fragment wound of the right thigh with 
injury to Muscle Group XIII, and the disability evaluation 
was increased to a 30 percent rating, effective from January 
6, 1995, the date of the Veteran's claim.  This increased 
rating was based upon the finding of a September 1998 VA 
examination that showed that there was no motion of the right 
hip joint or knee joint during flare-ups of the Veteran's 
right thigh shell fragment wound disability.  The RO equated 
these findings to a moderately severe disability, warranting 
the increased rating under Diagnostic Code 5313.

In February 2004, the disability evaluation of the right 
thigh shell fragment wound injury to Muscle Group XIII was 
increased from a 30 percent rating to a 40 percent rating, 
effective from October 1998.  This rating was based upon the 
findings of an August 2003 VA examination.  The RO equated 
those findings with a severe disability of Muscle Group XIII 
of the right thigh warranting the increased rating under 
Diagnostic Code 5313. The 10 percent evaluation of the injury 
to the right pubic area, Muscle Group XIX, was continued.

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In rating disability from injuries to the musculoskeletal 
system, attention must be given first to the deeper 
structures injured, that is, bones, joints, and nerves.  A 
compound comminuted fracture, for example, with muscle damage 
from the missile, establishes severe muscle injury, and there 
may be additional disability from malunion of bone, 
ankylosis, etc.  The location of foreign bodies may establish 
the extent of penetration and consequent damage.  It may not 
be too readily assumed that only one muscle, or group of 
muscles, is damaged.  A through-and-through injury, with 
muscle damage, is always at least a moderate injury, for each 
group of muscles damaged.  Entitlement to a rating of severe 
grade is established where there is history of a compound 
comminuted fracture, and definite muscle or tendon damage 
from the missile. 38 C.F.R. § 4.72.

As to muscle injuries, there are many factors to be 
considered in the evaluation of disabilities stemming from 
wounds involving muscle groups.  An evaluation of shrapnel 
wound residuals requires inquiry into the effect of missiles 
upon muscles and other deeper structures as well as the 
interplay of muscle patterns and groups. 38 C.F.R. §§ 4.47, 
4.49, 4.50, 4.51, 4.52, 4.53, 4.54, 4.55, 4.56.  For rating 
purposes, VA recognizes four grades of severity of 
disabilities due to muscle injuries: slight, moderate, 
moderately severe, and severe. 38 C.F.R. § 4.54.

A simple wound of muscle without debridement, infection or 
effects of laceration should be considered as productive of 
slight impairment.  Consideration should be given to service 
department records of the wound which may show slight 
severity or relatively brief treatment and return to duty, 
healing with good functional results, and the absence of 
consistent complaints of cardinal symptoms of muscle injury 
or painful residuals.  Objective findings should include a 
minimum scar; slight, if any, evidence of fascial defect or 
of atrophy or of impaired tonus and no significant impairment 
of function and no retained metallic fragments. 38 C.F.R. § 
4.56(a).

Through and through or deep penetrating wounds of relatively 
short track by single bullet or small shell or shrapnel 
fragment are to be considered as of at least moderate degree.  
Absence of explosive effect of high velocity missile and of 
residuals of debridement or of prolonged infection are for 
consideration.  Also for consideration is the presence of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests. 38 C.F.R. 
§ 4.56(b).

Moderately severe disability is characterized by through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.  Objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  Indications on palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss. 38 C.F.R. § 4.56(c).

Effective July 3, 1997, the Ratings Schedule for Muscle 
Injuries, was amended and revised. 62 Fed. Reg. 30235-30240 
(June 3, 1997).  Currently 38 C.F.R. § 4.56, in relevant 
part, provides that for VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  Id.

As in this case, when the law controlling an issue changes 
after a claim has been filed or reopened but before the 
administrative or judicial review process has been concluded, 
a question arises as to which law now governs.  Generally, in 
a claim for an increased rating, where the rating criteria 
are amended during the course of the appeal, the Board 
considers both the former and the current schedular criteria 
because, should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114. 

As noted, the Veteran is currently rated for his right thigh 
shrapnel wound under DCs 5315-5313. 

DC 5315 pertains to Muscle Group XV.  The functions of these 
muscles are as follows: adduction of the hip, flexion of the 
hip, and flexion of the knee. Group XV involves the mesial 
thigh group (1) adductor longus, (2) adductor brevis, (3) 
adductor magnus, (4) graciis.  Under this code, a 
noncompensable rating was assigned for a slight muscle 
injury, a 10 percent rating when moderate, a 20 percent 
rating when moderately severe, and a 30 percent rating when 
there is a severe injury.  See 38 C.F.R. 4.73, DC 5315.

DC 5313 pertains to Muscle Group XIII.  The functions of 
these muscles are as follows: Extension of hip and flexion of 
knee; outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius (see DC XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  The muscles 
include the posterior thigh group, and hamstring complex of 
2-joint muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  Muscle disability under this provision is 
evaluated as follows: a slight disability is rated as zero 
percent disabling; a moderate disability is rated at 10 
percent; a moderately severe disability is rated at 30 
percent; and a severe disability is rated at 40 percent.  See 
38 C.F.R. 4.73, DC 5313.


Relevant Medical Evidence

Evidence relevant to the level of severity of the Veteran's 
right thigh disorder prior to October 29, 1998 includes VA 
examination reports dated in February 1995 and September 
1998.     

During the February 1995 VA examination the Veteran 
complained of pain in the right thigh and hip controlled by 
pain medication.  He used a cane for ambulation.  There was 
no swelling, deformity, angulation, false motion, or 
shortening.  Range of motion of the right knee was 0 to 130 
degrees.  There was no loss of motion of the right hip.  The 
impression was residuals of gunshot wound of the right thigh 
involving Muscle Group XIII.   

During the September 1998 VA examination the Veteran 
complained of pain and weakness in the right leg, 
particularly during movement.  He reported that he uses pain 
medication only on episodes of pain and indicated that he 
could not walk during pain episodes.  He used a cane to 
ambulate.  There was no dislocation or recurrent subluxation 
and no inflammatory arthritis.  On physical examination the 
Veteran complained of pain on flexion of right hip and right 
knee joints.  With regard to the right hip the Veteran had 0 
to 30 degrees extension, 0 to 25 degrees adduction, 0 to 45 
degrees abduction, 0 to 60 degrees external rotation, and 0 
to 40 degrees internal rotation.  The Veteran also had 
limitation of motion on flexion of the right knee joint.  The 
diagnosis was retained metallic foreign bodies (RMFB) of the 
right buttock and upper thigh, degenerative arthritis, 
minimal of the sacroiliac and hip joints and minimal 
degenerative arthritis of both knees, RMFB's, right, lower 
posteromedial thigh muscles.    

Evidence relevant to the level of severity of the Veteran's 
right thigh disorder beginning October 29, 1998 includes VA 
examination reports dated in October 1998, May 2002, August 
2003, September 2003, and August 2008.  

During the October 1998 VA examination, the Veteran 
complained of pain and weakness in the right leg, noticed on 
walking or during movements of joints more than at rest.  He 
stated he could not walk during pain episodes and the he used 
a cane.  He used rail support at home when walking and would 
fall down without it.  He takes a bath in a sitting position.  
Physical examination showed presence of scars noted on the 
medial aspect of the right thigh and in the abdomen, 
stellate, puckered, 1 1/2 by 1 inch in diameter.  Another scar 
was noted in the lower third of the right thigh, linear, 
tender on palpation about 5 to 6 inches long.  A pelvic scar 
was noted, 1 inch, almost not noticeable, non-tender.  All 
scars did not form any disfigurement but were ulcerated and 
depressed but with minimal tissue loss.  There was no 
limitation of motion brought about by the scars.  Bone and 
joint examinations showed pain on flexion of the right hip 
and the right knee joints.  No fracture was noted in the bone 
examination.  Range of motion for the right knee showed 
flexion limited from 20 to 95 degrees; during flareups both 
flexion and extension became limited to 0 degrees, while hip 
abduction was limited to 30 degrees.  The examiner emphasized 
that "there was no motion on the right hip joint, the right 
knee joint, and the lumbar spine during flareups."  He added 
that the level of impairment on Muscle Groups XIII and XIX 
was mild.  Muscle function of Muscle Group XIII over the 
right lower extremity was noted to be normal, with no 
evidence of atrophy or tissue loss.  No evidence of 
peripheral nerve injury or dysfunction was found by the 
neurologist.  The diagnosis was residual of gunshot wound, 
thigh, Muscle Groups XIII and XIX.  Since there was also a 
finding of degenerative osteoarthritis of the sacroiliac and 
hip joints and of both knees, the examining orthopedist was 
requested to distinguish, if possible, the symptoms due to 
the service-connected residual of gunshot wound to that of 
osteoarthritis.  In a May 2000 follow-up, the examiner 
indicated that the Veteran's condition was due to the gunshot 
wound injury to the right lower extremity which was causing 
the flareups and disability.  

During the May 2002 VA muscles examination, the Veteran 
complained of pain and swelling of the right hip and knee.  
There was no significant flare-up but pain was aggravated by 
cold temperature, prolonged standing/walking, and climbing 
stairs.  Physical examination revealed shrapnel wound 
injuries of the right thigh, medial aspect, right inguinal 
area involving Muscle Groups XIII, XV, and XIX.  The examiner 
noted scars and tissue loss of Muscle Groups XIII, XV, and 
XIX.  The indicated that the Veteran could move the joint 
through useful range of motion but with limitation by pain 
and weakness.  The diagnosis was residuals of shrapnel wound 
injury to the right thigh with injury to Muscle Groups XIII 
and XV, moderately severe.   

During the May 2002 VA joints examination, the Veteran 
complained of pain on the right hip and on the right knee.  
There was tenderness and muscle atrophy.  The Veteran had the 
following range of motion of the right hip with pain:  
flexion to 70 degrees, extension to 5 degrees, adduction to 
10 degrees, abduction to 10 degrees, external rotation to 5 
degrees, and internal rotation to 5 degrees.  With regard to 
the right knee, the Veteran had 10 to 75 degrees of flexion 
which was limited due to pain.  The diagnosis was no 
traumatic residuals for the hips and the knees.  The examiner 
noted that May 2002 X-rays of the hips revealed degenerative 
joint disease and X-rays of the knees done in June 2001 were 
normal.  The examiner also opined that the range of motion 
limitation may be due to the muscle impairment with decreased 
strength and with concomitant atrophy. 
 
During the August 2003 VA examination the Veteran reported 
severe pain, almost everyday, lasting the entire day over the 
right thigh posterior aspect.  The pain was aggravated by 
cold weather and alleviated by hot packs.  With regard to a 
question of additional limitation of motion or functional 
impairment during flare-up the examiner wrote that the 
Veteran's functional impairment was very limited to no motion 
during flare-up.  The examiner noted that on X-ray most of 
the shrapnel fragments laid posteriorly and were located in 
the hamstring muscle, especially the most medial one, hence 
being Muscle Group XIII.  A surgical scar was in the proximal 
and medial aspect and distal portion of the thigh.  This 
would involve some muscles of the medial aspect, hence, 
Muscle Group XV, but was more likely as a result of the 
surgery.  The main injury by the shrapnel was in the 
posterior group as evidenced by the X-ray film.

Physical examination revealed a 7.5 x 3.5 centimeter entry 
and surgical scar on the medial aspect of the right thigh 
(flap done) and a 13.5 centimeter linear scar on the distal 
medial aspect of the right thigh.  There was a 1.5 centimeter 
depressed linear scar of the right inguinal area.  The 
examiner noted that there was moderate tissue loss of Muscle 
Group XIII by X-ray.  Examination was positive for adhesions, 
negative for tendon, bone, joint, or nerve damage and muscle 
strength was reportedly 3+/5.  There was no muscle atrophy 
noted over the hamstring or abdominal muscle.  Range of 
motion testing of the right hip joint revealed the following:  
flexion from 0 to 40 degrees (flareup at 10 degrees), 
extension from 0 to 10 degrees (flareup at 10 degrees), 
adduction from 0 to 20 degrees (flareup at 10 degrees), 
abduction from 0 to 40 degrees (flareup at 20 degrees), 
internal rotation from 0 to 30 degrees (flareup at 15 
degrees), and external rotation from 0 to 30 degrees (flareup 
at 10 degrees).  Range of motion testing of the right knee 
revealed flexion from 0 to 110 degrees (flareup at 45 
degrees).  The diagnosis was residual gunshot wound, Muscle 
Group XIII, XIX.  

After reviewing the VA examinations of 1998, 2000, and 2002 
the examiner noted the following:  at present the Veteran 
complained of pain and weakness along the length of the 
hamstring muscle, right thigh.  This is consistent with X-ray 
findings of muscle shrapnel fragments along the length of 
this muscle group and hence Muscle Group XIII.  As for the 
confusion with Muscle Group XV, this was caused by the 
location of the surgical scars after the operation.  Most of 
the scars are located in the medial aspect of the right thigh 
but this was not the true affectation of the gunshot wound 
per se.  Surgery was also performed here and hence the scars 
are not purely due to the gunshot wound.  Also, based on the 
history of the Veteran, he was shot from behind while in a 
crawling position, hence the reason for the scattering of the 
shrapnel along the course of the hamstring muscle.  

In September 2003 follow-up questions were posed to the VA 
examiner who examined the Veteran in August 2003.  In 
response to these questions the original August 2003 VA 
examiner that there were good days and bad days in terms of 
the Veteran's right hip and right knee joint mobility as a 
result of pain and weakness of Muscle Group XIII.  It may be 
that while the September 1998 VA examination reported "no 
significant flareup" that examination was done on the waning 
phase of the disease and during the August 2003 examination 
it was in the waxing phase which showed significant flareup.  
However, both reports agree that there were episodes of 
flareup.  Thus the September 2003 VA examiner opined that in 
August 2003 the Veteran had significant flare-up involving 
Muscle Group XIII rendering weakness, pain, and limitation of 
motion on right hip and right knee joints.  With regard to 
the functional loss of motion of the right hip and right knee 
joint, the September 2003 VA examiner reiterated findings 
from the August 2003 examination.  Due to the residual 
multiple shrapnel lodged in Muscle Group XIII, right, this 
muscle is weakened and painful on contraction.  And since 
this muscle joint spans the hip and knee joint, it greatly 
limits the mobility of these two joints, especially on 
flareups as was recorded in the range of motion testing in 
August 2003.  Speed coordination, endurance, normal 
excursion, and strength were adversely affected at the 
present time and the Veteran required assistive devices to 
aid his ambulation, i.e., a walking cane.  The examiner 
reiterated that there was pain on movement and interference 
with standing and weight-bearing/ambulation due to pain over 
the right hip and right knee and hamstring muscles.  Pain 
over these areas was further supported by facial expressions 
such as wincing.  The September 2003 examiner stressed that 
the Veteran's injury to Muscle Group XIII with multiple 
shrapnel causes the flare-ups which at present time were 
severe.  The September 2003 VA examiner also noted that the 
Veteran's manifestations were mainly due to his service-
connected condition because on X-ray of the hip joint, there 
was only minimal degenerative osteoarthritis changes.  
Degenerative osteoarthritis alone cannot explain the 
Veteran's manifestations.  But since there was minimal 
degenerative changes occurring, this would only play a very 
minimal role in the Veteran's functional impairment of the 
right hip joint.  

During the August 2008 VA examination, the examiner was asked 
to opine whether the Veteran's service-connected gunshot 
wound to the right thigh included involvement of Muscle Group 
XV and, if so, the extent of that involvement.  The August 
2008 VA examiner reiterated the findings during the August 
2003 VA examination and reported that there was involvement 
of Muscle Group XV but not as significantly as Muscle Group 
XIII where most of the shrapnel fragments are located.  The 
Veteran's complaints of pain and weakness as mentioned in the 
last VA examination were over the posterior group of muscles 
of the thigh, i.e., the hamstrings.  There were no major 
complaints over the medial (adductior) group of the thigh in 
terms of pain and weakness. 

Range of motion testing of the right hip joint revealed the 
following:  flexion from 0 to 40 degrees (flareup at 10 
degrees), extension from 0 to 10 degrees (flareup at 10 
degrees), adduction from 0 to 20 degrees (flareup at 10 
degrees), abduction from 0 to 40 degrees (flareup at 20 
degrees), internal rotation from 0 to 30 degrees (flareup at 
15 degrees), and external rotation from 0 to 30 degrees 
(flareup at 10 degrees).  Range of motion testing of the 
right knee revealed flexion from 0 to 110 degrees (flareup at 
45 degrees).  The examiner noted that adduction was limited 
to 0-20 degrees on passive and active range of motion, 0-10 
degrees on flareup with pain beyond 10 degrees of adduction 
both in active and passive range of motion.  Hence, since 
normal range of motion of adduction was 0-25 degrees, the 
August 2008 VA examiner opined that Muscle Group XV was 
mildly to moderately affected.  

Analysis

As above, the medical evidence shows that both Muscle Groups 
XIII and XV are affected.  The principles of combined ratings 
for muscle injuries require that, where, as here, compensable 
muscle group injuries are in the same anatomical region but 
do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(e).  In this case, the evidence 
reflects that the disability resulting from Muscle Group XIII 
is more severe than that resulting from Muscle Group XV.  
Thus, pursuant to 38 C.F.R. § 4.55(e), the rating for the 
Veteran's residuals of a shrapnel fragment wound to the right 
thigh could be increased by one level under DC 5313.  
However, the Board notes that the Veteran is currently 
assigned the maximum disability rating available under the 
criteria of DC 5313 for the residuals of injuries to Muscle 
Group XIII.  Hence, it would be impossible for the Veteran's 
residuals of a shrapnel fragment wound to the right thigh to 
be increased by one level under DC 5313 as there is no higher 
level under DC 5313.

As for the possibility of assigning the Veteran a separate 
disability rating under DC 5315 (the diagnostic code for 
Muscle Group XV) the Board notes that in Esteban v. Brown, 6 
Vet. App. 259, 262 (1994), the Court held that evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  The August 2008 VA 
examiner noted that the Veteran's complaints of pain and 
weakness were over the posterior group of muscles of the 
thigh, i.e., the hamstrings.  There were no major complaints 
over the medial (adductor) group of the thigh in terms of 
pain and weakness.  Thus, it appears that a separate rating 
for the symptomatology of Muscle Group XV is not warranted 
based on Esteban.

a.	 Prior to October 29, 1998

Based on the above, the Board finds that a 40 percent 
evaluation is warranted beginning September 22, 1998, the 
date of the Veteran's VA examination.  While the February 
1995 VA examination shows no loss of motion of the right hip 
and knee, during the September 1998 VA examination the 
Veteran indicated that he could not walk during pain 
episodes.  Affording the Veteran the benefit of the doubt a 
40 percent disability rating is warranted effective September 
22, 1998, the date of the VA examination.  A 40 percent 
evaluation earlier than September 22, 1998 is not warranted 
as there is no evidence of limitation of motion of the right 
knee or hip prior to that date.

b.	 Beginning October 29, 1998

As above, the Board notes that the Veteran is currently 
assigned the maximum disability rating available under the 
criteria of DC 5313 for the residuals of injuries to Muscle 
Group XIII.  Furthermore, a separate rating for the 
symptomatology of Muscle Group XV is not warranted as this 
would be duplicative of the Veteran's disability rating for 
Muscle Group XIII.  

The Board has also considered whether separate evaluations 
may be warranted under other diagnostic codes applicable to 
the hip, leg, or knee. However, although osteoarthritis and 
limitation of both right hip and knee motion has been found 
upon examination, including the VA examination in August 
2003, the Board notes that limitations in flexion and/or 
extension in those joints are already contemplated by the 
criteria of DC 5313.  Arthritis is evaluated based upon 
limitation of motion under DC 5003.

Thus, the assignment of a separate disability rating for 
either arthritis or limitation of motion of the hip and/or 
knee under the criteria of 38 C.F.R. § 4.71a, DC's 5003 
(arthritis), 5252, 5253 (thigh), 5260, or 5261 (knee) would 
violate the rule against pyramiding set forth in 38 C.F.R. § 
4.14 by compensating the Veteran for identical manifestations 
under different diagnoses.

The Board notes that neither ankylosis of the hip nor knee, 
nor flail joint of the hip, nor impairment of the femur has 
been shown; thus a disability evaluation greater than the 
currently assigned 40 percent is not for application under 
the appropriate diagnostic codes for those disorders, DC 
5250, 5254, 5255, and 5256.

Although an alternative disability rating of 50 percent is 
available under the criteria of DC 5261, the Board notes that 
a 50 percent rating is only warranted under that code if 
extension is found to be limited to 45 degrees.  In this 
case, there is no evidence of extension being limited to such 
a degree.  For example, in the report of the VA examination 
conducted in August 2003, range of motion in the right knee 
was found to be from 0 to 110 degrees actively, and from 0 to 
45 degrees upon flare-up.  Thus, the preponderance of the 
evidence is against the assignment of a 50 percent evaluation 
under DC 5261.

The Board has considered whether an alternative disability 
rating is available under the criteria of 38 C.F.R. § 4.71a, 
DC 5257.  Under that code, a knee impairment with recurrent 
subluxation and lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
However, while physical examination has repeatedly revealed 
objective evidence of pain and limitation of motion, the 
record is negative for any objective findings of instability 
or subluxation.  In this regard, the Board notes that the 
report of the May 2000 VA examination and the August 2003 VA 
examination were negative for any such findings, as are the 
Veteran's VA outpatient treatment records.  In light of this 
record, the Board concludes that the preponderance of the 
competent and probative evidence is against the assignment of 
a separate disability rating under DC 5257.

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, since 
the Veteran is currently receiving a 40 percent disability 
rating under Diagnostic Code 5313, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnston v. Brown, 
10 Vet. App.80, 85 (1997) (holding that if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
§ 4.45 are applicable).

In short, the Board concludes that the 40 percent disability 
rating presently assigned is the maximum disability rating 
available for the Veteran's residuals of a shell fragment 
wound of the right thigh, involving Muscle Groups XIII and XV 
under DC 5313.  The Board also concludes that the 
preponderance of the evidence is against the assignment of 
separate disability ratings based on his right hip and right 
knee symptoms.  The benefit sought on appeal must accordingly 
be denied.

Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards." 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing that 
the Veteran's service-connected gunshot wound residuals have 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun 
v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also include the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006)

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Complete notice was sent in a June 2008 letter and the claim 
was readjudicated in a December 2008 supplemental statement 
of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  VA has substantially complied with the 
notice and assistance requirements and the Veteran is not 
prejudiced by a decision on the claim at this time.


ORDER

Beginning September 22, 1998 a 40 percent disability rating 
for the residuals of a shell fragment wound of the right 
thigh, Muscle Groups XIII and XV for the period of time 
beginning October 29, 1998 is warranted.

A disability rating greater than 40 percent for the residuals 
of a shell fragment wound of the right thigh, Muscle Groups 
XIII and XV for the period of time prior to September 22, 
1998 is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


